MARSHALL, C. J.
1. The requirement of section 614-91 General Code, that an “application shall contain a map showing the highway or highways and public places upon and over which such motor transportation company is to operate” applies to both regular and irregular routes and a failure to attach such a map renders an application fatally defective.
2. Upon filing n application for a certificate to operate over an irregular route the commission is not required to give written notice of the filing of such application to other transportation companies operating in the territory through which the applicant proposes to operate, neither is the commission required to give ten days .notice to such transportation companies of the time of the hearing upon such application.
3. An applicant for a certificate to operate over an irregular route is only required to publish notice of the filing of such application in a newspaper of general circulation published at the county-seat of that county to and from which persons or property are proposed to- be transported and such publication is not required to be made at the county-seat of each county through which persons or property shall; be carried.
4. An application for a certificate may be granted in whole or in part, but the order cannot in any event be more extensive than the convenience and necessity to be served as shown by the evidence adduced at the hearing.
5. Where the place or places to or from which an irregular motor transportation route is certificated are served in part by a regular route the certificate authorizing such irregular route should safeguard infringements upon regular route and other existing transportation facilities, unless it appears from the evidence that such existing transportation facilities are not reasonably adequate and an opportunity has been afforded to provide such service after sixty days notice, as provided by section 6J.4-87, General Code.
Order reversed.
Day, Allen, Kinkade, Rohinson and Matthias, JJ., concur. Jones, J., concurs in paragraphs 1, 2, 4 and 5 of syllabus and in the judgment.